886 So. 2d 1026 (2004)
George HANKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-4749.
District Court of Appeal of Florida, Second District.
November 3, 2004.
James Marion Moorman, Public Defender, and Kevin Briggs, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
ALTENBERND, Chief Judge.
George Hankins appeals his judgment and sentence for robbery with a weapon. The trial court sentenced Mr. Hankins to thirty years' imprisonment with dual habitual offender and prison releasee reoffender designations. He argues that the sentence imposed is illegal under Grant v. State, 770 So. 2d 655 (Fla.2000). The State properly concedes this issue.
During the pendency of this appeal, Mr. Hankins filed a motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). The trial court mistakenly believed it had sentenced Mr. Hankins to life imprisonment pursuant to his habitual offender status with a thirty-year minimum mandatory prison releasee reoffender designation. Accordingly, the trial court denied the motion to correct sentence.
*1027 Under the holding in Grant, Mr. Hankins can receive both enhancements to his sentence so long as the habitual offender designation is longer than, not equal to or shorter than, the term required as a prison releasee reoffender. Because the habitual offender designation did not exceed the prison releasee reoffender designation, the habitual offender designation must be stricken on remand. The judgment and sentence is otherwise affirmed.
Affirmed in part, reversed in part, and remanded.
CASANUEVA, J., and THREADGILL, EDWARD F., Senior Judge, Concur.